Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Applicant should note that the art unit and supervisor for the examiner and this application have changed. The new supervisor information is included at the end of this Office Action.
	
Response to Amendment
The submission entered January 5, 2022 in response to an Office Action mailed October 5, 2021 is acknowledged.
Claims 1-3, 5-19 are pending.  Claim(s) 4 is/are cancelled.  Claim(s) 1, 3, 6, 8, 10, 12 is/are currently amended. Claim(s) 17-19  is/are newly presented.
The rejection(s) of claim(s) 1-16 under 35 U.S.C. 112 as presented in the Office Action listed above are hereby withdrawn.

Allowable Subject Matter
Claims 1-3, 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly suggest a container treatment system, wherein only in sections along the transport container, at least one second guide element is provided, which is adapted in such a way that the transport elements are held on the first guide element by mechanical engagement with the second guide element, and the second guide element is adapted in such a way that the second guide element prevents a translational movement of the transport element away from the first guide element, against the magnetic attraction between the transport element and the long-stator linear motor, combined with the rest of the claim language. Applicant's arguments are considered persuasive, see Page 3 of applicant's arguments, last paragraph, in that the second guide element of Holzleitner are implemented continuously rather than "only in sections".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653